           Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
1                            FOR THE SOUTHERN DISTRICT OF TEXAS
2
                                                        §
3    ESMERALDA ROSAS,                                   §
                                                        §
4                          Plaintiff,                   §     Civil Action No. 4:19-cv-04861
                                                        §
5         v.                                            §
                                                        §
6    LTD FINANCIAL SERVICES, L.P.,                      §     Jury Trial Demanded
                                                        §
7
                            Defendant.                  §
                                                        §
8
                                                        §
9
                                    FIRST AMENDED COMPLAINT
10

11          ESMERALDA ROSAS (“Plaintiff”), by and through her attorneys, KIMMEL &
12   SILVERMAN, P.C., alleges the following against LTD FINANCIAL SERVICES, L.P.
13
     (“Defendant”):
14
                                             INTRODUCTION
15
            1.        Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act
16
     (“FDCPA”), 15 U.S.C. §1692 et seq. and the Telephone Consumer Protection Act (“TCPA”),
17
     47 U.S.C. §227 et seq.
18
                                        JURISDICTION AND VENUE
19
            2.        Jurisdiction of this court arises pursuant to 15 U.S.C. §1692k(d), which states
20

21   that such actions may be brought and heard before “any appropriate United States district court

22   without regard to the amount in controversy,” and 28 U.S.C. §1331 grants this court original

23   jurisdiction of all civil actions arising under the laws of the United States.

24          3.        Defendant has a corporate office and regularly conducts business in the State of
25   Texas, and as such, personal jurisdiction is established.


                                                      -1-

                                  FIRST AMENDED PLAINTIFF’S COMPLAINT
           Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 2 of 7



            4.      Venue is proper pursuant to 28 U.S.C. §1391 (b)(1) and (b)(2).
1
                                                      PARTIES
2

3
            5.      Plaintiff is a natural person residing in Bronx, New York, 10457.

4           6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

5           7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).

6           8.      Defendant is a national debt collection company with its corporate headquarters
7    located at 3200 Wilcrest Drove, Suite 600, Houston, Texas 77042.
8
            9.      Defendant is a “debt collector” as that term is defined by 15 U.S.C. §1692 a(6),
9
     and sought to collect a debt from Plaintiff.
10
            10.     Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
11
            11.     Debt collection is the principal purpose of Defendant’s business.
12
            12.     Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
14
                                           FACTUAL ALLEGATIONS
15

16          13.     Plaintiff has a cellular telephone number.

17          14.     Plaintiff has solely used this number as a cellular telephone number.

18          15.     Defendant placed repeated harassing telephone calls to Plaintiff on her cellular

19   telephone seeking to collect an alleged consumer credit card debt.
20          16.     The alleged credit card debt arose out of transactions that were primarily for
21
     personal, family or household purposes.
22
            17.     Plaintiff does not own a business, has no business credit cards, and has never
23
     incurred any business debt.
24

25



                                                      -2-

                                 FIRST AMENDED PLAINTIFF’S COMPLAINT
            Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 3 of 7



             18.    Any credit card debt Defendant would have contacted Plaintiff to collect could
1
     only have been personal in nature since she has no business credit cards and no business debts.
2

3
             19.    Beginning in or around early 2019 and continuing through August 2019,

4    Defendant called Plaintiff on her cellular telephone utilizing an automatic telephone dialing

5    system and/or pre-recorded voice or message.

6            20.    Plaintiff knew that Defendant’s calls were automated calls as she was often met
7    by a noticeable pause or delay with no caller on the line prior to one of Defendant’s
8
     representatives coming on the phone.
9
             21.    Defendant’s calls were not made for “emergency purposes.”
10
             22.    Shortly after the calls started, Plaintiff told Defendant to stop calling.
11
             23.    Defendant heard and acknowledged Plaintiff’s request to stop calling, but
12
     nonetheless continued to call her repeatedly.
13
             24.    Once Defendant was informed that its calls were unwanted and to stop calling,
14
     there was no lawful purpose to making further calls, nor was there any good faith reason to
15

16   place calls.

17           25.    Further, any continued calls could only have been placed for the purpose of

18   harassing Plaintiff.

19           26.    Plaintiff found Defendant’s calls to be invasive, harassing, intrusive and
20   upsetting.
21
             27.    Defendant’s actions as described herein were taken with the intent to harass,
22
     upset and coerce Plaintiff to pay the alleged debt.
23
     .
24

25



                                                     -3-

                                FIRST AMENDED PLAINTIFF’S COMPLAINT
            Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 4 of 7



                                       COUNT I
1                  DEFENDANT VIOLATED §§ 1692d and 1692d(5) OF THE FDCPA
2
             28.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
3
     at length herein.
4
             29.     Section 1692d of the FDCPA prohibits debt collectors from engaging in any
5
     conduct the natural consequence of which is to harass, oppress or abuse any person, in
6
     connection with the collection of a debt.
7
             30.     Section 1692d(5) of the FDCPA prohibits debt collectors from causing a
8

9
     telephone to ring or engaging any person in telephone conversation repeatedly or continuously

10   with the intent to annoy, abuse or harass any person at the called number.

11           31.     Defendant violated both sections of the FDCPA by placing repeated harassing

12   telephone calls to Plaintiff and continuing to call knowing its calls were unwanted.

13

14
                                            COUNT II
                                   DEFENDANT VIOLATED THE TCPA
15

16           32.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

17    at length herein.

18           33.     Defendant initiated automated calls to Plaintiff using an automatic telephone

19    dialing system.
20           34.     Defendant’s calls to Plaintiff were not made for “emergency purposes.”
21
             35.         After Defendant was told to stop calling, Defendant knew or should have known
22
      it did not have consent to call and that any consent it may or may not have thought it had was
23
      revoked, yet the Defendant continued to place autodialed calls to Plaintiff’s cellular telephones.
24

25



                                                      -4-

                                   FIRST AMENDED PLAINTIFF’S COMPLAINT
           Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 5 of 7



            36.      Defendant’s acts as described above were done with malicious, intentional,
1
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
2

3
     purpose of harassing Plaintiff.

4           37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

5    intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

6    defense, legal justification or legal excuse.
7           38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
8
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble
9
     damages.
10

11
            WHEREFORE, Plaintiff, ESMERALDA ROSAS, respectfully prays for judgment as
12
     follows:
13
                    a. All actual damages suffered by Plaintiff pursuant to 15 U.S.C.
14
                        §1692 (k)(a)(1);
15

16                  b. Statutory damages of $1,000.00 for the violation of the FDCPA

17                      pursuant to 15 U.S.C. §1692 (k)(a)(2)(A);

18                  c. All reasonable attorneys’ fees, witness fees, court courts and other litigation

19                      expenses incurred by Plaintiff pursuant to 15 U.S.C. §1693 (k)(a)(3);
20                  d. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);
21
                    e. Statutory damages of $500.00 per violative telephone call pursuant to 47
22
                        U.S.C. § 227(b)(3)(B);
23
                    f. Treble damages of $1,500.00 per violative telephone call pursuant to 47
24
                        U.S.C. §227(b)(3);
25



                                                     -5-

                                 FIRST AMENDED PLAINTIFF’S COMPLAINT
            Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 6 of 7



                   g. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
1
                   h. Any other relief deemed appropriate by this Honorable Court.
2

3

4

5                                  DEMAND FOR JURY TRIAL

6            PLEASE TAKE NOTICE that Plaintiff, ESMERALDA ROSAS, demands a jury trial in
7    this case.
8

9
                                                Respectfully submitted,
10

11
     Dated: January 24, 2020               By: /s/ Amy L. Bennecoff Ginsburg
12                                              Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
13                                              30 East Butler Pike
                                                Ambler, PA 19002
14
                                                Phone: (215) 540-8888
                                                Facsimile: (877) 788-2864
15
                                                Email: aginsburg@creditlaw.com
16

17

18

19

20

21

22

23

24

25



                                                  -6-

                               FIRST AMENDED PLAINTIFF’S COMPLAINT
           Case 4:19-cv-04861 Document 8 Filed on 01/27/20 in TXSD Page 7 of 7




1                                   CERTIFICATE OF SERVICE

2           I, Amy L. B. Ginsburg, Esquire, hereby certify that I have served a copy of the

3    foregoing Amended Complaint to all parties of record via ECF.

4
                                                 By: /s/ Amy L. B. Ginsburg
5                                                Amy L. B. Ginsburg, Esq.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                   -7-

                               FIRST AMENDED PLAINTIFF’S COMPLAINT
